Citation Nr: 1747044	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-06 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected meniscus tear, right knee, with lateral compartment degenerative arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected bilateral plantar fasciitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1973 to December 1974, and from April 1986 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In August 2010, the Veteran was provided an opportunity to have a hearing before a Decision Review Officer (DRO).  A transcript of that hearing is within the Veteran's claims file.

The issue of the propriety of a former reduction from 20 percent to 10 percent for the Veteran's right knee disability was the subject of a March 2017 Board decision, wherein the Veteran's 20 percent rating was restored, as the prior reduction was void ab initio.  The Board then remanded the claim for an increase to schedule the Veteran for an examination that complies with Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  The Board finds that there has been substantial compliance with the remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of an increased rating for bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's right knee disability has been manifested by pain on motion, normal extension, swelling, and limitation of flexion to at worst 55 degrees.  Although she subjectively complains of her knee giving way, there is no objective evidence of instability or subluxation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for meniscus tear, right knee, with lateral compartment degenerative arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The regulations pertinent to this decision have been provided to the Veteran in the Statements of the Case, the March 2017 Board decision, and the July 2017 Supplemental Statement of the Case.  Since she has had adequate notice of the pertinent laws, they will not be repeated in exhaustive detail here.

Increased Rating: Right Knee

The Veteran claims entitlement to a disability rating in excess of 20 percent disabling for her service-connected right knee disability.  Specifically, she has argued that she should be assigned a higher rating due to her limited ability to climb stairs, wear high heels, limited dancing ability, as well as difficulty standing, kneeling, and running.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's right knee disability was previously assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  (Importantly, her service-connected post-operative residuals include degenerative arthritis, so consideration of Diagnostic Code 5003 is appropriate.)  Pursuant to the Board's March 2017 decision, the 20 percent rating was restored, as the previous reduction in disability rating was found invalid.

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  The Veteran's disability is also rated under Diagnostic Code 5019 for bursitis, which is also rated based on the applicable limitation of motion codes.

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Limitation of extension under DC 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

Other potentially relevant diagnostic codes include DC 5257 for other impairment of the knee, which provides for a 10, 20, or 30 percent rating for recurrent subluxation or lateral instability that is slight, moderate, or severe, respectively, and, DC 5258, which provides for a 20 percent rating for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Medical Evidence

In September 2009, the Veteran presented for a VA examination.  She reported that over the past several years, her condition had worsened, resulting in flare-ups of her condition and swelling of her knee to the point where she cannot walk on it. Physical examination revealed right knee flexion of 0 to 100 degrees, normal extension, and no signs of ankylosis.  Based on the X-ray results, the examiner reported that the Veteran's right knee had no apparent or significant interval changes.  The examiner noted minimal narrowing of the lateral compartment without marginal spurring or subchondral sclerosis.  The examiner's final impression was mild degenerative joint disease.

VA outpatient treatment records contain an October 2009 note where the Veteran was seen by a VA examiner with complaints of knee pain and requested a cortisone shot in her knee to relieve the pain.  

Private medical records from Danville Orthopedic and Athletic Rehab, dated August 2010, diagnose the Veteran with inflammation and an articular cartilage knee defect.  The private examiner notes that the Veteran's right knee range of motion improved from flexion of 55 degrees to 105 degrees (with the Veteran's right leg elevated on a ball).  The examiner also noted that the Veteran exhibits full knee extension, but still experiences some weakness.  After attending physical therapy for several weeks, the Veteran's flexion had improved to 83 degrees (on a mat) and 105 degrees when the right leg was elevated.

Medical records from the Piedmont PrimeCare of Danville, Inc., dated August 2011, note the Veteran's continued complaints of right knee pain.  During one particular visit, the Veteran reported that her knee "twisted out of joint" earlier that morning and that she had to "put it back" in.

In February 2016 a VA imaging study revealed mild tricompartmental osteoarthritis as well as medial and lateral joint space narrowing.  In March 2016 an examiner reported that the Veteran ambulates with a mild right antalgic gait, and range of motion of 0 to 120 degrees without crepitus.  The knee was stable in all planes, without pain upon stressing.  The Veteran requested a knee brace and received an injection in the knee.  An April 2016 physical examination showed right knee flexion as 110 degrees, with pain.  In October 2016, the Veteran reported that her knee buckled earlier that week, causing her to fall.  Examination of her knee showed a small contusion, but she had full range of motion ("FROM") and all stability tests were normal.  The examiner noted there were no acute findings.  An additional note that day indicated that the Veteran was upset she was not given another injection for pain, and the physician's assistant noted she observed the Veteran walking across the walkway to the garage without any difficulties.

The Veteran submitted a disability statement from a medical professional dated in November 2016, which indicated she could not walk more than 200 feet without stopping and could not walk with an assistive device.  However, the reason for these restrictions - in other words, the medical condition limiting her functional abilities - was not identified.  Interestingly, a VA outpatient note dated 4 days before this disability statement was prepared indicated that on a visit to the ortho clinic, the Veteran was independent and able to perform tasks without staff assistance or the use of assistive devices.  However, there was a prosthetics request to issue her a cane.  In April 2017, the Veteran reported that her knee "gives out at times."  However, it was noted that observation of her ability to walk appeared normal.

In April 2017, the Veteran was afforded a VA examination to assess her right knee.  Range of motion testing noted right knee extension of 0 degrees and flexion to 115 degrees.  Both flexion and extension caused the Veteran to exhibit pain and there was also evidence of pain with weight bearing.  There was no additional functional loss or range of motion after repetitive use testing, but it was noted that pain significantly limits functional ability with repeated use over a period of time.  The Veteran reported having flare-ups wherein pain is increased.  The Veteran had no reduction in muscle strength in her right knee, and the examination did not reveal muscle atrophy or ankylosis of the right knee.  The examiner noted no subluxation, lateral instability, or recurrent effusion of the right knee.

Analysis

After review of the record, the Board finds that for the entire period on appeal, a rating of 20 percent is warranted for the Veteran's right knee disability, but no higher. 

The medical evidence reflects that the Veteran has complained of pain, stiffness, and swelling in her right knee.  She further reports that her knee occasionally buckles, and, symptoms are exacerbated during flare-ups.  The VA examination report reflects the examiner's consideration of the Veteran's reported history of symptoms.  The Board notes, however, that at no time has the Veteran had limitation of motion sufficient to warrant higher ratings under DC 5260 or 5261, even considering her subjective complaints and functional impairment.  38 C.F.R. §§4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  

In order to warrant higher 30 percent ratings under DC 5260, the evidence must show knee flexion limited to 15 degrees.  Here, the April 2017 VA examination report shows right knee flexion limited to 115 degrees, even considering limitations due to pain following repetitive use.  Similarly, right knee flexion limited to 15 degrees was not shown during September 2009 and February 2016 VA treatments, at which time right knee flexion was limited to, at worst, 100 degrees.  Absent evidence of knee flexion limited to approximately 15 degrees, a higher 30 percent rating is not warranted under DC 5260.

Nor is a higher or separate rating warranted under DC 5261, which provides for a compensable rating where extension is limited to 10 degrees or more.  The September 2009 VA examination report shows full knee extension.  Full right knee extension was also shown during the Veteran's private treatment sessions in August 2010.  In the more recent, April 2017 VA examination, the Veteran could also fully extend her right knee to 0 degrees.  Thus, a higher or separate rating is not warranted for the right knee based on limitation of extension pursuant to DC 5261.

A rating under DC 5257 would also be inappropriate in this case because neither recurrent subluxation, nor lateral instability, has been diagnosed by objective medical evidence.  Although she complains her knee gives way, no medical provider has diagnosed instability or subluxation of the knee.  It also must be noted that more than one medical professional has indicated in her records that she has been observed walking normally despite her complaints.

The disability statement dated in November 2016, indicating the Veteran could not walk more than 200 feet without stopping and could not walk with an assistive device, is not persuasive evidence.  First, there is no indication the reason for these restrictions is her service-connected knee condition; the medical condition limiting her functional abilities was not identified.  Second, such functional limitations are clearly not supported by the numerous comments in her VA treatment records and examinations as to her abilities (both pre- and post-dating this disability statement).  Although she was apparently issued assistive devices, it must be emphasized again that no medical evidence actually shows instability or subluxation of the knee despite her complaints.

Moreover, even considering the Veteran's subjective reports of limitation of motion during flare-ups, and even when assuming that the subjective reports are credible, ratings in excess of 20 percent are not warranted.  Specifically, the Veteran reported limitation of flexion equating to 45 degrees in the right knee, as well as self-reported signs of edema, tenderness, and guarding.  However, such limitation of motion does not warrant a higher rating under DC 5260.  Though she works in the medical field, the Veteran has not demonstrated that she has the knowledge or skill to assess a complex medical condition that requires consideration and interpretation of clinical tests, X-rays or imaging studies, and an understanding of the musculoskeletal systems and related disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Furthermore, although separate ratings may be assigned for limitation of flexion and limitation of extension, at no time has both extension and flexion been concurrently limited to a compensable level in the right knee.  Accordingly, separate ratings are not warranted.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

The Board finds that the Veteran's symptoms are wholly contemplated by DC 5260 and that the evidence of record fails to support higher or separate rating under this or the other potentially applicable diagnostic codes mentioned above.  The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of disability ratings in excess of 20 percent, and the claim is therefore denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for meniscus tear, right knee, with lateral compartment degenerative arthritis is denied.


REMAND

As to the Veteran's claim for entitlement to an increased rating for bilateral plantar fasciitis, the RO denied an increase in an August 2015 rating decision.  The Veteran filed a timely notice of disagreement in March 2016, which confers the Board jurisdiction over that issue.  However, the RO has not yet issued a statement of the case regarding that claim.  Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case pertaining to entitlement to an increased rating in excess of 10 percent disabling for the Veteran's bilateral plantar fasciitis.  The Veteran must file a substantive appeal within 60 days of issuance of the Statement of the Case if she wants to appeal this issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


